DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Applicants Arguments pages 7-14, filed 11/01/21, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Irie US 20180361736.
Regarding claim 1, Applicant states that Hashimoto does not teach that the frame member is disposed to place and surround the plurality of individual recording media (Applicants Remarks pages 9-10). Examiner disagrees with Applicant.   The claims does not specified how the frame member is to surround the plurality individual recording media.  Weber, fig. 2, US 6067996, showing frame member 28 and 26 is surrounding individual print recording medium 24.  After modification with Weber 517, each recording media (digits) are surround by frame member 26 and 28 and hence, all of the digits are placed and surrounded by the frame member frame member.
Applicant states that Hashimoto does not teach the claimed print information of claim 1 that acquires print information from the terminal device generated by the terminal device, capturing the frame member and the plurality of individual recording media and indicates a layout of the printing to 
Regarding the frame member, Applicant states that the combination of Weber 996 and Hashimoto would not teach to place the plurality of individual recording media (such as finger tips, rather the finger itself) structure of the claimed frame member of claim 1 (Applicants Remarks page 10-11).  Examiner disagreed with Applicant.  Weber 517 teaches of finger holder 80 has indentations 82 for the fingers to rest in comfortably (column 6, lines 39-45 and fig 4a and 4b). The claimed plurality of individual recording media is not restricted to merely finger tips, fingers with tips or nails attached would meet the claim language.  Therefore, Weber 517 that can hold a plurality of fingers with nails, would read on the claimed plurality of individual recording media. 
Weber, fig. 2, US 6067996, showing frame member 28 and 26 is surrounding individual print recording medium 24.  After modification with Weber 517, each recording media (digits) are surround by frame member 26 and 28 and hence, all of the digits are placed and surrounded by the frame member frame member.

Applicant states that Weber 517 fails to teach of acquisition part, in particular, does not teach the camera is provided in the terminal device, in which, the printing communicates with the terminal devce to acquire the print information (Applicants Remarks pages 11-12).  Examiner disagrees with Applicant.  Weber 517 teaches an acquisition part (control system 14, column 7, line 51) that acquires print information (print information, column 7, line 51) from the terminal device (computer 15, column 
Irie US 20180361736 teaches paragraph 0061, 0158 and 0163 teaches terminal 7 is a computer integrated with camera.
Therefore it would have been obvious to modify Weber 517 to integrate computer 15 and camera 16 to form a single terminal device.
The reason of doing so can reduce the hardware requirement of Weber 517 to reduce cost and complexity of the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996.
Regarding claim 1, Weber 517 teaches a printing device for performing printing on a plurality of individual recording media and communicating with a terminal device (Computer 15 sends the print commands to the electronic control system 14 that sends the necessary signals to the print head 20 (printing device), causing it to scan across all the digits (plurality of individual recording media) to be decorated and apply or print the desired design on each surface (column 4, lines 30-36), comprising: 
a print control part that controls the print part based on the acquired print information ((the program that controls control system 14, column 7, line 51 with the hardware part that connected to print head 20, fig. 1B) that sends the necessary signals to the print head 20, causing it to scan across all the digits (plurality of individual recording media) to be decorated and apply or print the desired design on each surface (column 4, lines 30-36) and image is acquired by the computer 15 using the camera 16 and optical system 18. An ink jet print head 20 is connected to and controlled by the control system 14, which is integrally connected to the holder stage 26 and print head 20 (column 4, lines 16-20)).
a printing part that performs the printing on the recording medium surrounded by the frame member (camera image column 7, line 26, nail surface and boundary column 7, line 23, Computer 15 sends the print commands to the electronic control system 14 that sends the necessary signals to the print head 20, causing it to scan across all the digits to be decorated and apply or print the desired design on each surface (column 4, lines 29-36)); 
an acquisition part (the program that controls control system 14, column 7, line 51 with the hart ware part that connected to computer 15, fig. 1B) that acquires print information (print information, column 7, line 51) from the terminal device (computer 15, column 7, line 50), wherein the print information is generated by the terminal device based on an image obtained by capturing (camera 16, column 4, lines 15-20) the frame member and the plurality of individual recording media and indicates a layout of the printing to be applied to the plurality of individual recording media in a printable region defined by the frame member (camera image column 7, line 26, nail surface and boundary column 7, line 23, note: after the modification by Weber 996, the boundary of the nail surface is the frame member, fig. 2 Weber 996), print information are generated indicating a layout of the printing in a printable region is defined by the frame member based in the image captured (column 4, lines 29-32).
Weber 517 fails to teach a frame member; 
Weber et al 996 teaches a frame member (26 and 28 of fig. 2); 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 to include a frame member to hold on to the finger of a user.  The reason of doing so would have prevented the finger from being moved during the printing process to ensure the images are precisely printed onto the nail of the user.
note: after the modification by Weber et al 996, the boundary of the nail surface of Weber 517 is the frame member of fig. 2 Weber 996.

Regarding claim 2, Weber517 teaches a placing member having a placing surface on which the plurality of recording media is placed (placing member with placing surface) fig 1A). 
Note: after the modification, the frame member is disposed along an outer peripheral part of the placing surface of the placing member.
Although Weber 517 does not teach that the placing surface of the placing member and an end surface of the frame member are configured to have different colors in a plan view., KSR rationale would make it obvious to try finite solutions in making the placing surface of the placing member and an end surface of the frame member are configured to have different colors in a plan view. The color can only be 1) same color or 2) different color.  The reason for doing so would be to distinguish each component to make it visible so that the finger can be properly placed in order to print a design on the nail (recording medium).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 to include: a placing member having a placing surface on which the recording medium is placed.  The reason of doing would have allowed to user to comfortably place the finger into the nail printing system.

Regarding to claim 3:  The combination of Webers teach The printing device according to claim 2, wherein the frame member is disposed to rise from the outer peripheral part of the placing surface of the placing member (see fig. 2 and 3 of Weber996 and fig. 1A of Weber 517).
Although the references do not teach that an inner peripheral surface of the frame member is configured to have the same color as the placing surface of the placing member, KSR rationale would make it obvious to try finite solutions in making an inner peripheral surface of the frame member is configured to have the same color as the placing surface of the placing member. The color can only be 1) same color or 2) different color.  The reason for doing so would be creating uniform color for the surfaces to increase the beauty of the system for some users.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736.


Regarding claim 6. Weber 517 teaches a terminal device (Computer 15 and camera 16 (column 4, lines 30-36)) which can communicate with a printing device (Computer 15 sends the print commands to the electronic control system 14 that sends the necessary signals to the print head 20 (printing device), causing it to scan across all the digits (plurality of individual recording media) to be decorated and apply or print the desired design on each surface (column 4, lines 30-36) placing and surrounding a plurality of individual recording media (finger holder 80 has indentations 82 for the fingers to rest in comfortably (column 6, lines 39-45 and fig 4a and 4b)), wherein the printing device performs printing on the plurality of individual recording media, (the print head 20 (printing device), causing it to scan across all the digits (plurality of individual recording media) to be decorated and apply or print the desired design on each surface (column 4, lines 30-36)), the terminal device comprising: 
an imaging part that captures an image including the plurality of recording media and the frame member (camera image column 7, line 26, nail surface and boundary column 7, line 23, note: after the modification by Weber996, the boundary of the nail surface is the frame member, fig. 2 Weber 996), print information are generated indicating a layout of the printing in a printable region is defined by the frame member based in the image captured (column 4, lines 29-32), and a transmission part that transmits the generated print information to the printing device (Computer 15 sends (transmission part) the print commands (generated print information) to the electronic control system 14 that sends the necessary signals to the print head 20 (imaging part), causing it to scan across all the digits to be decorated and apply or print the desired design (layout of printing to be applied) on each surface (recording medium).  The digits are surrounded by the holder 26. (fig 1A and column 4, lines 30-36)).
a generation part that generates print information indicating a layout of the printing to be applied to the recording medium in a printable region defined by the nail region (nail designs can be premade or entered into computer (generation part) are stored in electronic form (e.g., digital) in the computer and are manipulated electronically to scale the design (i.e., reduce, enlarge) in one, two, or three dimensions to fit the individual nail column 3, lines 45-50 and column 3, lines 66-column 4, lines 1-6); 
Weber 517 fails to teach: a frame member, 
Weber 996 (US 6067996) teaches a frame member (26 and 28 of fig. 2).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 to include a frame member to hold on to the finger of a user.  The reason of doing so would have prevented the finger from being moved during the printing process to ensure the images are precisely printed onto the nail of the user.
note: after the modification by Weber et al 996, the boundary of the nail surface of Weber 517 is the frame member of fig. 2 Weber 996.

Weber 517 and Weber 996 does not clearly teach computer 15 and camera 16 can form a single terminal device.
Irie clearly teaches that (paragraph 0158 and 0163  0061 teaches terminal 7 is a computer with camera). 
Therefore it would have been obvious to modify Weber 517 to integrate computer 15 and camera 16 to form a single terminal device.
The reason of doing so can reduce the hardware requirement of Weber 517 to reduce cost and complexity of the system.

Regarding claim 7, Weber 517 teaches a display part (computer display screen 12 (column 4, lines 13-15); and 
a display control part that displays the image captured by the imaging part on the display part (computer display screen 12 guides the user through the entire process including design selection and is used to display the image of the digits (column 4, lines 13-16) and computer 15 is connected to control system 14 (display control part), which collects and communicates nail image data obtained from camera 16 and Screen 12 is connected to computer 15 (column 4, lines 42-45)), 
wherein the generation part further generates layout information indicating a layout of the plurality of individual recording media in the printable region based on the image captured by the imaging part (computer display screen 12 guides the user through the entire process including design selection and is used to display the image of the digits (layout) (column 4, lines 13-16) and collects and communicates nail image data obtained from camera 16 and Screen 12 is connected to computer 15 (column 4, lines 42-45)) and nail designs can be premade or entered into computer (generation part) are stored in electronic form (e.g., digital) in the computer and are manipulated electronically to scale the design (i.e., reduce, enlarge) in one, two, or three dimensions to fit the individual nail column 3, lines 45-50 and column 3, lines 66-column 4, lines 1-6)),, and 
the display control part causes the display part to display a layout image indicating the layout of the plurality of recording media in the printable region based on the layout information when the layout information is generated by the generation part (computer display screen 12 guides the user through the entire process including design selection and is used to display the image of the digits (layout) (column 4, lines 13-16) and collects and communicates nail image data obtained from camera 16 and Screen 12 is connected to computer 15 (column 4, lines 42-45)) and nail designs can be premade or entered into computer (generation part) are stored in electronic form (e.g., digital) in the computer and are manipulated electronically to scale the design (i.e., reduce, enlarge) in one, two, or three dimensions to fit the individual nail column 3, lines 45-50 and column 3, lines 66-column 4, lines 1-6))

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 and further in view of Kawatsu US 2018/0278762.

Regarding claim 5, Weber 517 in view of Weber 996 further in view of Irie teaches all of limitations of claims 1 and 2
Weber 517 in view of Weber 996 fails to teach wherein the placing surface of the placing member is formed in black, and the end surface of the frame member is formed in white.
Kashahara teaches to use black for one surface and white for another (paragraph 31).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 in view of Weber 996 to include: wherein the placing surface of the placing member is formed in black, and the end surface of the frame member is formed in white.
The reason for doing so would be to distinguish each component and surfaces to make it visible so that the finger can be properly placed in order to print a design on the nail (recording medium).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736 further in view of Hashimoto US 2013/0038647
Regarding claim 8, Weber 517 and Weber 996 further in view of Irie US 20180361736 teach all of the limitations of claim 6.
Weber 517 fails to teach wherein the display control part further displays, in the layout image, a design image showing a design to be printed on the recording medium by superimposing the design image on a recording medium image showing the recording medium, and the generation part generates the print information based on the design image superimposed on the recording medium image part
Hashimoto teaches wherein the display control part further displays, in the layout image, a design image showing a design to be printed on the recording medium by superimposing the design image on a recording medium image showing the recording medium, and the generation part generates the print information based on the design image superimposed on the recording medium image part (display section 13 displays the design confirming screen 132 overlaps the design image selected by the user on the nail image Ta of the finger image of the user.  The design image displayed on the design confirming screen 132 is a design image in which the entire size, and printing size and printing position of each design element dp are adjusted by the control device 50 so as to match the nail region Ta of the user. When a touch panel is added as one on the surface of the display section 13, the user can simply touch the desired design image to select the desired design image as the design image to be printed. (paragraph 0122-0124).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 in view of Weber 996 further in view of Irie et al to include: wherein the display control part further displays, in the layout image, a design image showing a design to be printed on the recording medium by superimposing the design image on a recording medium image showing the recording medium, and the generation part generates the print information based on the design image superimposed on the recording medium image part.  
The reason of doing would have allowed to user to view a placed desired design on a nail to further assist the user in selecting and designing images to be printed onto the nail as desired by the user.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736 further in view of Hashimoto US 2013/0038647 further in view of Shirakawa et al US 20050110877.
Regarding claim 9, Weber 517 in view of Weber et al 996 further in view of Irie further in view of Hashimoto teach all of the limitations of claim 8.
 Weber 517 in view of Weber et al 996 further in view of Irie further in view of Hashimoto fails to teach wherein the display control part further synthesizes pixels in the layout image using a subtractive color method in the design image superimposed on the recording medium image.
Shirakawa et al teaches wherein the display control part further synthesizes pixels in the layout image using a subtractive color method in the design image superimposed on the recording medium image (the CPU 68 performs the subtractive color process P110 in step 5130 to perform the subtractive color process of the background data 80 stored in the RAM 66 in the step S105 and form the subtractive color background data having each gradation value of 4 bits. The display control portion 58 or the CPU 68 performs the reduction process P120 to thin the subtractive color background data in accordance with the number of pixels of the display area (paragraph 0038 and fig 6) the display control portion 58 performs the composite and display process P130 to synthesize the data 82 of the object to be photographed (paragraph 0040) .
Therefore it would have been obvious to one of ordinary skill in the art to modify Weber et al 517 to include:  wherein the display control part further synthesizes pixels in the layout image using a subtractive color method in the design image superimposed on the recording medium image.  The reason for combining would be to allow users to clearly preview print result so that an image design of choice can printed on the nail in desired color and image quality.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736 further in view of Hashimoto US 2013/0038647 further in view of Sakiyama US 2016/0247304.
Regarding claim 10: Weber 517 in view of Weber et al 996 further in view of Irie further in view of Hashimoto teaches all of the limitations of claims 6-8 
Hashimoto teaches when the outer perimeter frame position judging section 562 judges that the outer perimeter frame F1 is not contained within the nail region Ta (step S33; NO), first the outer perimeter frame adjusting section 563 moves the outer perimeter frame F1 up and down in the y-axis direction while reducing so that the outer perimeter frame F1 is contained within the nail region Ta and adjusts the position and the size (step S34). Here, the outer perimeter frame adjusting section 563 reduces the outer perimeter frame F1 while maintaining the aspect ratio of the outer perimeter frame F1. When the outer perimeter frame adjusting section 563 performs adjustment, the outer perimeter frame position judging section 562 scans the adjusted outer perimeter frame F2 in a state overlapped with the nail region Ta and judges whether or not the adjusted outer perimeter frame F2 is contained within the nail region Ta (step S35). (paragraph 00298-0300).
Weber 517 in view of Weber et al 996 further in view of Irie further in view of Hashimoto does not teach wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image.
Sakiyama teaches wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image (paragraph 0206, masking a region outside the region to be processed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 in view of Weber et al 996 further in view of Irie further in view of Hashimoto to include: wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image.  The reason of doing so is to avoid display of image outside the nail region to allow a user to clearly preview the final print result.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736 further in view of Hashimoto US 2013/0038647 further in view of Shirakawa et al US 20050110877 and further in view of Sakiyama US 2016/0247304.
Regarding claim 11 Weber et al US 6286517 in view of Weber et al 6067996 further in view of Irie US 20180361736 further in view of Hashimoto US 2013/0038647 further in view of Shirakawa et al US 20050110877 teaches all of the limitations of claims 9.
Hashimoto teaches when the outer perimeter frame position judging section 562 judges that the outer perimeter frame F1 is not contained within the nail region Ta (step S33; NO), first the outer perimeter frame adjusting section 563 moves the outer perimeter frame F1 up and down in the y-axis direction while reducing so that the outer perimeter frame F1 is contained within the nail region Ta and adjusts the position and the size (step S34). Here, the outer perimeter frame adjusting section 563 reduces the outer perimeter frame F1 while maintaining the aspect ratio of the outer perimeter frame F1. When the outer perimeter frame adjusting section 563 performs adjustment, the outer perimeter frame position judging section 562 scans the adjusted outer perimeter frame F2 in a state overlapped with the nail region Ta and judges whether or not the adjusted outer perimeter frame F2 is contained within the nail region Ta (step S35). (paragraph 00298-0300).
Weber 517 does not teach wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image.
Sakiyama teaches wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image (paragraph 0206, masking a region outside the region to be processed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Weber 517 to include: wherein the display control part further performs a masking process of masking a region of the design image projecting outside the recording medium image when the design image is displayed to be superimposed on the recording medium image in the layout image.  The reason of doing so is to avoid display of image outside the nail region to allow a user to clearly preview the final print result.




Allowable Subject Matter
Claims  4 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 15, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675